Name: 1999/295/EC: Council Decision of 26 April 1999 concerning the conclusion of the Protocol on the extension of the Cooperation Agreement between the European Community and the member countries of ASEAN to the Socialist Republic of Vietnam
 Type: Decision
 Subject Matter: Asia and Oceania;  extra-European organisations;  European construction;  international security;  international affairs
 Date Published: 1999-05-05

 Avis juridique important|31999D02951999/295/EC: Council Decision of 26 April 1999 concerning the conclusion of the Protocol on the extension of the Cooperation Agreement between the European Community and the member countries of ASEAN to the Socialist Republic of Vietnam Official Journal L 117 , 05/05/1999 P. 0030 - 0030COUNCIL DECISIONof 26 April 1999concerning the conclusion of the Protocol on the extension of the Cooperation Agreement between the European Community and the member countries of ASEAN to the Socialist Republic of Vietnam(1999/295/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 130Y, in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas, in order to attain its objectives in the sphere of external economic relations, the Community should approve the Protocol on the extension of the Cooperation Agreement between the European Community and the member countries of ASEAN to the Socialist Republic of Vietnam,HAS ADOPTED THIS DECISION:Article 1The Protocol on the extension of the Cooperation Agreement between the European Community and the member countries of ASEAN to the Socialist Republic of Vietnam is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 2The President of the Council shall give notification that the procedures necessary for the entry into force of the Protocol have been completed in respect of the Community(3).Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 26 April 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ C 95, 24.3.1997, p. 41.(2) OJ C 325, 27.10.1997, p. 16.(3) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.